         Case 19-30694 Document 34 Filed in TXSB on 04/26/19 Page 1 of 5



                      THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
       In re:                           §
                                        §
       ROYCE J. HASSELL                 §        Case No. 19-30694
                                        §        (Chapter 11)
              Debtor.                   §

         MOTION TO SELL PROPERTY OF THE DEBTOR FREE AND CLEAR OF
        ALL LIENS CLAIMS AND ENCUMBRANCES PURSUANT TO 11 U.S.C. §363(F)

       THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
       YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
       MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
       PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY
       TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
       WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
       RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED.
       IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
       GRANTED WITHOUT FURTHER NTOICE TO YOU. IF YOU OPPOSE THE
       MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
       ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
       THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
       DECIDE THE MOTION AT THE HEARING.

       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

       EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
       CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL
       HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE
       REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
       CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
       IMMEDIATE RESPONSE.

       A HEARING ON THIS MOTION HAS BEEN SET FOR MAY 9, 2019 AT 9:00 A.M
       BEFORE THE HONORABLE MARVIN ISGUR, UNITED STATES
       BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS, 515 RUSK,
       HOUSTON, TEXAS 77002, 4TH FLOOR, COURTROOM 404.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE MARVIN ISGUR:

       Royce J. Hassell, debtor-in-possession, in this chapter 11 case (“Debtor”) hereby files this

Motion to Sell Property of Debtor Free and Clear of All Liens Claims and Encumbrances Pursuant

to 11 U.S.C. §363(f) (“Motion”), and respectfully represents the following:


                                                  1
          Case 19-30694 Document 34 Filed in TXSB on 04/26/19 Page 2 of 5



                                         I. JURISDICTION AND VENUE
         1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A)(M)(N) and (O). Venue is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409. This Court has constitutional authority to enter a final order

regarding this matter because the sale of assets in a chapter 11 case has no equivalent in state law,

thereby rendering the Supreme Court’s opinion in Stern v. Marshall inapplicable to the matter at hand.


                                             II. BACKGROUND
         2. Royce J. Hassell (the “Debtor”) commenced this case by the filing of a voluntary petition

under chapter 11 of the Bankruptcy Code on February 4, 2019 (“Petition Date”). The Debtor

continues to operate as a debtor-in-possession.


         3. The Debtor owns real property known as 350.69 Acres FM 230, Trinity, Texas 75862 along

with a mobile home, fences and like improvements on the Property (the “Property”). 1


         4. JDSR Properties, LLC and/or its assigns (“Buyer”) have offered to purchase the Property

from the Debtor for the purchase price of $1,402,239 (“Purchase Price”) pursuant to the terms of a

Farm and Ranch Contract (“Contract”) and subject to approval of a sale by this Court. Buyer has

offered to purchase the Property “AS IS.”


         5. The Buyer has offered to pay the Purchase Price from cash and the Debtor has confirmed

with the Buyer’s banking institution that Buyer has the liquidity to consummate the purchase of the

Property at the stated Purchase Price. There are no financing contingencies to the proposed

transaction.




1
 The Property is described in more detail as the “350.69 Acres consisting of a 2.36 acre tract, a 19.924 acre tract, a
136.252 acre tract, and a 187.671 acre tract, in the Gordiano Badillo Survey, and the Jose Ortega Survey, Abstracts 2,
4, 30, and 34, and being more fully described in Volume 214, Page 682, Walker County Deed Records.”

                                                          2
         Case 19-30694 Document 34 Filed in TXSB on 04/26/19 Page 3 of 5



        6. The Buyer has delivered $20,000 in earnest money to Walker County Title Company at

1224 University Avenue #101, Huntsville, Texas 77340.


        7. The Contract provided for the closing of the sale to occur no later than August 30, 2019 in

order to allow sufficient time to obtain appropriate approvals from this Court. Buyer agrees to close

within 45 days after approval of the sale of the Property by this Court.


        8. AMI Lenders, Inc. (“AMI”) has a first lien deed of trust security interest in the Property.

As of the date of filing this Motion, the Debtor believes that the AMI is owed approximately

$486,537.59 and that interest is accruing $150.29 per diem. Once the exact closing date is set, AMI

will provide the exact payoff to the title company.


        9. Upon information and belief, there are some property taxes due on the Property for 2018

and pro-rated for 2019. The Debtor will obtain an exact payoff from the taxing authority but does

not expect that amount to exceed $1,000.


        10. Upon information and belief, there is still a second lien on the property recorded by James

C. Hassell (the “Second Lien”). Counsel for the Debtor is in active discussions with counsel for James

C. Hassell regarding release of the Second Lien. The Debtor asserts that the Second Lien has been

declared void and should be released. Assuming the Second Lien is voluntarily released or otherwise

avoided, there is significant equity in the Property that would materially advance the Debtor’s ability

to reorganize his financial affairs in this chapter 11 bankruptcy case.


                                    III. RELIEF REQUESTED
        11. The Debtor seeks authority to sell the Property to Buyer AS IS, free and clear of all liens

claims and encumbrances pursuant to 11 U.S.C. §363(f), for the Purchase Price of $1,402,239, and on

the terms and conditions set forth in the Contract and as set forth in this Motion.


                                                      3
         Case 19-30694 Document 34 Filed in TXSB on 04/26/19 Page 4 of 5



        12. The Debtor also seeks authority to pay all ordinary costs of sale at the closing. There is

no broker for this sale and therefore no commission to be paid.


        13. In evaluating a sale of property free and clear of all liens and claims, a court must balance

the need for flexibility with the concern of affected creditors. In re Terrace Gardens Park Partnership, 96

B.R. 707, 715 (Bankr. W.D. Tex. 1989). The Court must also determine that creditors’ lien rights are

adequately protected and that the offered price is the highest price obtainable under the circumstances

in the particular case. Id.; In re Beker Indus. Corp., 63 B.R. 474, 477-78 (Bankr. S.D.N.Y. 1986).


        14. The Debtor believes that the proposed sale to Buyer conforms to these requirements, and

that the proposed sale is the best available option available to the estate and is in the best interest of

the estate and its creditors. There is approximately $900,000 of equity in the Property. Accordingly

all creditors with valid liens are adequately protected and their respective claims will be satisfied from

the Purchase Price. The remaining equity will then be available for the Debtor to effect a plan to

reorganize in this chapter 11 case.


        15. The Property is currently encumbered by certain valid liens, including the deed of trust

liens of AMI and the liens of ad valorem tax authorities, whose claims will be satisfied at a closing.

Other than the Second Lien, which the Debtor believes will eventually be released or avoided, the

Debtor is not aware of any other liens on the Property.


        16. AMI, the taxing authorities, the Office of the Attorney General for the State of Texas,

and the holder of the Second Lien will receive notice of this Motion in addition to all other parties

entitled to receive notice under the Bankruptcy Code, Bankruptcy Rules, and Local Bankruptcy Rules.

To the extent there are any unknown liens, such lien rights are adequately protected because the




                                                    4
         Case 19-30694 Document 34 Filed in TXSB on 04/26/19 Page 5 of 5



Debtor seeks to sell the Property free and clear of all liens, claims and encumbrances except that liens

will attach to proceeds from the sale of the Property.


                                               PRAYER

        WHEREFORE, the Debtor prays that the Court enter an order authorizing him to (i) to sell

the Property to Buyer AS IS pursuant to the terms of the Contract free and clear of all liens, claims

and encumbrances; (ii) to pay AMI and any ad valorem tax authorities in full at the closing on the sale

of the Property and to pay all ordinary costs of sale at the closing; (iii) and for such other and further

relief to which he is entitled.


Dated: April 26, 2019.                                   Respectfully submitted,

                                                          /s/ Erin E. Jones
                                                         Erin E. Jones (TBN 24032478)
                                                         JONES MURRAY & BEATTY LLP
                                                         4119 Montrose, Suite 230
                                                         Houston, TX 77006
                                                         Tel. 832-529-1999
                                                         Fax. 832-529-3393
                                                         erin@jmbllp.com
                                                         COUNSEL FOR THE DEBTOR


                                       CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Motion was served by electronic
means on or before the 16th day of April 2019 and/or by U.S. Mail, postage prepaid, on those parties
entitled to received service and those registered to receive service electronically via ECF/PACER as
well as the interested parties listed in this Motion.

                                                         /s/ Erin E. Jones
                                                         Erin E. Jones




                                                    5
